OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 22 March 2021 has been entered. Claims 1-4, 6-8, 12, 14-16, and 18-20 are pending; claims 14-16 and 18-20 have been previously withdrawn, directed to a non-elected invention; and claims 1-4, 6-8, and 12 are under consideration and have been examined on the merits. 
The Amendments to the claims have overcome the rejection of claims 1-4, 6-8, and 12 under 35 U.S.C. 112(b) previously set forth in the Non-Final Office Action filed 22 December 2020. The aforesaid rejection has been withdrawn due to said amendments which remedy the issue(s). As such, claims 1-4, 6-8, and 12 are in condition for allowance. An Examiner’s Amendment to the record, and Reasons for Allowance are set forth below.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 14-16 and 18-20, of which are directed to an invention non-elected without traverse. Accordingly, claims 14-16 and 18-20 have been canceled. 

Examiner’s Amendment
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this Examiner’s Amendment was given in a telephone interview with Attorney of Record Bryan G. Pratt on 06 March 2021. 

Please amend claim 8, line 11 as follows:

“with [[the]]an absorbed pigment so that the first location has”


Reasons for Allowance
The following is the Examiner’s statement of reasons for allowance. Claims 1-4, 6-8, and 12 are allowed over the prior art.
The closest applied prior art of record is US 2015/0307406 to Pujol et al. The closest applied prior art of record discloses a housing for electronic devices formed from a unitary ceramic body. The ceramic body includes an incorporated pigment distributed throughout, and an absorbed pigment distributed throughout an unmasked region of the ceramic body including the exterior surface of the ceramic body and extending into the depth direction of the ceramic body. The ceramic body is formed by first, forming a shaped green body from a composition including ceramic material, the incorporated 
However, the closest applied prior art of record does not disclose or teach the ceramic body exhibiting A) two different locations in the unmasked region (at the exterior surface thereof) exhibiting different degrees of porosity (formed by e.g., partial and selective debinding), where said different degrees of porosity correspond to different concentrations of the absorbed pigment, and B) a third location located between the aforesaid two different locations in the unmasked region (at the exterior surface thereof), where said third location exhibits a degree of porosity which transitions from the first degree of porosity (at the first different location) to the second degree of porosity (at the second different location), thereby defining a transition porosity, and a concentration of the absorbed pigment in the third location which transitions from the concentration at the first different location to the concentration at the second different location to define a gradient distribution of the absorbed pigment across the unmasked region. 
Further, the closest applied prior art of record teaches away from said gradient distribution of the absorbed pigment, as the prior art explicitly teaches sharp demarcation of color between the unmasked and masked regions corresponding to the absorbed and incorporated pigments, respectively; and further, seeks to achieve so by limiting the lateral diffusion of the absorbed pigment through the porosity. If any lateral diffusion of the absorbed pigment from the unmasked to masked regions occurs, it is limited to a depth below the demarcation boundary at the exterior surface such that the color demarcation (and also the color of the masked region) is not affected by the concentration of the diffused absorbed pigment.
Furthermore, a thorough and exhaustive search of the prior art was conducted, however, no references were discovered that disclosed or reasonably taught the claimed subject matter and/or the features not taught by the closest applied prior art of record. In view of the foregoing, the prior art does not disclose or render obvious the claimed invention.
For at least these reasons, the Examiner has determined that the invention as defined by claims 1-4, 6-8, and 12 is in proper condition for allowance. 
Any comment considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should clearly be labeled “Comments on Statement of Notice of Allowability”.



Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C. Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached on M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MCR/Examiner, Art Unit 1782               


/LEE E SANDERSON/Primary Examiner, Art Unit 1782